DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LENG HAOMING et al. (CN 109217050 hereinafter Haoming).
In regards to claim 1, Haoming discloses;” A method for manufacturing an electrical harness (Fig. 1 (1)), the electrical harness comprising at least one reference member (Fig. 1 (4)), at least one secondary member (Fig. 1 (4 shown multiple times)) and at least one electric wire (Page 8, text discloses a wiring structure Fig. 1 and 3 (1-1)) extending between
the at least one reference member and the at least one secondary member (Fig. 1 (shown)), the electrical harness comprising at least one protective sheath for protecting the at least one electric wire (Fig. 3 (5 and 6)) and at least two shrink sleeves (Fig. 1 (7)), the at least two shrink sleeves comprising at least one reference shrink sleeve and at least one secondary shrink sleeve (Fig. 1 (shows (7) on all terminal ends), the at least one reference shrink sleeve being arranged so as to at least partially cover the at least one reference member and the at least one protective sheath (Fig. 1 (shown)), the at least one secondary shrink sleeve being arranged so as to at least partially cover the at least one secondary member and the at least one protective sheath (Fig. 1 (shown)), wherein the method comprises at least the following steps: assembling of the at least one electric wire, the at least one protective sheath, the at least two shrink sleeves, the at least one reference member and the at least one secondary member, the at least two shrink sleeves being arranged in a non-contracted state; in a reference portion of the electrical harness, reference contraction of the at least one reference shrink sleeve, the reference contraction step allowing the at least one protective sheath to be immobilized relative to the at least one reference member (the assembly of a shrink wrap covering the wire harness and the connector would require the disclosed steps), the at least one reference member allowing the electrical harness to be assigned at least one reference plane; in a secondary portion of the electrical harness different from the reference portion (Fig. 1 (shows the branch connectors in a different plane than the horizontal), angular positioning of the at least one secondary member relative to the reference plane according to a relative angular orientation, the relative angular orientation being defined in a plane perpendicular to a longitudinal direction OX along which the at least one protective sheath extends longitudinally opposite the at least one secondary member; holding of the at least one secondary member in position in the relative angular orientation; and secondary contraction of the at least one secondary shrink sleeve (Fig. 1 (shown)).”

In regards to claim 2, Haoming discloses;” The method according to claim 1 wherein the method comprises a preliminary step of determining the relative angular orientation (Fig. 1 (shows wiring harness laid out to form a completed structure with branch wiring formed in a predetermined placement).”

In regards to claim 7, Haoming discloses;” The method according to claim 1 wherein the at least one reference member comprises a reference connector, the at least one reference plane corresponding to a plane defined as a function of a position of the reference connector (Fig. 1 shown)).”

In regards to claim 8, Haoming discloses;” The method according to claim 1 wherein the at least one reference member comprises at least one branch joint with three branches, the at least one reference plane corresponding to a plane containing the three branches of the at least one branch joint with three branches (Fig. 1 (shown)).”
In regards to claim 9, Haoming discloses;” The method according to claim 8 wherein the at least one reference member comprises two branch joints with three branches comprising a first branch joint and a second branch joint, the at least one reference plane comprising a first reference plane and a second reference plane, the at least one reference shrink sleeve comprising a first reference shrink sleeve and a second reference shrink sleeve, the first reference shrink sleeve being arranged so as to at least partially cover at least one of the three branches of the first branch joint and the at least one protective sheath, the second reference shrink sleeve being arranged so as to at least partially cover at least one of the three
branches of the second branch joint and the at least one protective sheath (Fig. 1 and 2 (shown)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LENG HAOMING et al. (CN 109217050 hereinafter Haoming) as applied to claim 2 above, and further in view of KAWASE et al. (US 20190118741 hereinafter Kawase).

In regards to claim 3, Haoming discloses;” The method according to claim 2;” the electrical harness (Fig. 1 (1)) and comprising at least one reference member (Fig. 1 (4)), at least one secondary member (Fig. 1 (4 shown multiple times)), at least one electric wire extending between the at least one reference member and the at least one secondary member (Page 8, text discloses a wiring structure Fig. 1 and 3 (1-1)) extending between the at least one reference member and the at least one secondary member (Fig. 1 (shown)), at least one protective sheath (Fig. 3 (5 and 6)) for protecting the at least one electric wire and at least two shrink sleeves (Fig. 1 (7)), the at least two shrink sleeves comprising at least one reference shrink sleeve and at least one secondary shrink sleeve (Fig. 1 (shows (7) on all terminal ends), the at least one reference shrink sleeve being arranged so as to at least partially cover the at least one reference member and the at least one protective sheath (Fig. 1 (shows (7) on all terminal ends)), the at least one secondary shrink sleeve being arranged so as to at least partially
cover the at least one secondary member and the at least one protective sheath (Fig. 1 shows (7) on all terminal ends).”, but does not directly disclose;” wherein the preliminary step is carried out by manufacturing a model electrical harness”

Kawase discloses the method of manufacturing a wire harness used for moving bodies such as vehicles and airplanes (paragraph 0003) and further discloses that a model is formed to permit the creation of the wiring harness so that time and cost can be reduced when forming the harness. It would have been obvious to one skilled in the art to use a model of the wire harness either in hardware or software to form the wiring harness so that an exact template is found to save time and cost when the final design of the wiring route is being determined. Therefore, using the method for forming a wiring harness using a model as disclosed by Kawase with the design of Haoming, the claimed invention is disclosed.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847